Citation Nr: 1046139	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 13, 2007 for 
the grant of service connection for bilateral hearing loss and 
for tinnitus.


REPRESENTATION

Appellant represented by:	Shauna B. Itri, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel
INTRODUCTION

The Veteran served on active duty from June 1944 to July 1949.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 rating decision issued in October 
2007, in which the RO granted service connection for bilateral 
hearing loss and tinnitus and assigned initial 30 percent and 10 
percent ratings, respectively, effective June 13, 2007.  The 
Veteran perfected an appeal to the effective date assigned.

In August 2010, the Veteran and his spouse testified during a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge at the RO; a copy of the transcript is in the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As a final preliminary matter, the Board recognizes the 
appointment of the above attorney as the Veteran's 
representative.  


FINDINGS OF FACT

1.  It was not until June 13, 2007, that the RO received the 
Veteran's formal claim seeking entitlement to service connection 
for bilateral hearing loss and for tinnitus.

2.  An August 2007 VA examiner opined that the Veteran's hearing 
loss and tinnitus were the result of noise exposure as a naval 
aviator.




CONCLUSION OF LAW

An effective date earlier than June 13, 2007 for the grant of 
service connection for bilateral hearing loss and for tinnitus is 
without legal merit.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) include enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 
C.F.R. § 3.159(b)(1), proper notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to May 30, 
2008, when 38 C.F.R. § 3.159 was revised, in part, proper notice 
included asking the claimant to provide any evidence in his or 
her possession that pertains to the claim.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  Proper notice should be provided 
to a claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's July 2007 notice letter described the evidence necessary 
to substantiate a claim for service connection, and met all of 
the requirements noted above; including asking the Veteran to 
send any evidence in his possession that pertained to his claim.  
This letter also provided notice as to how disability ratings and 
effective dates are assigned and the type of evidence that impact 
these types of determination, consistent with the United States 
Court of Appeals for Veterans Claims (Court) decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, this notification 
also applied to the "downstream" issue of entitlement to an 
earlier effective date.  See VAOPGCPREC 8-03.  The Court has held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Because 
the July 2007 notice that was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied and therefore the Board finds no 
prejudice to the Veteran in proceeding with the present decision.

Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to his claim for an 
earlier effective date, including providing testimony at a Board 
hearing.  During the August 2010 hearing, the undersigned 
explained what was needed to substantiate his claim and suggested 
evidence that could be submitted.  The Veteran and his counsel 
were given the opportunity to ask questions and provide 
additional argument in support of the claim.  The Board therefore 
concludes that it has fulfilled its duties under Bryant v. 
Shinseki, 23 Vet. App. 488 (2010) (per curiam).  The Board finds 
that these actions are sufficient to satisfy any duties to notify 
and assist owed the Veteran in connection with the matter on 
appeal.  As will be explained below, the Veteran's claim lacks 
legal merit; therefore, the duties to notify and assist required 
by the VCAA are not applicable to the claims decided herein.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).

II.  Analysis

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, but will not be earlier than the 
date of receipt of the claimant's application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Under the applicable criteria, 
generally, the effective date of an award based on an original 
claim shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be the 
day following separation from service; otherwise, the effective 
date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. §§ 3.1(p), 3.400(b)(2)(i).  

In cases where the evidence is received after a final 
disallowance, the effective date is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(2).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  38 
C.F.R. § 3.104(a).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.1(p), 3.151(a).  Any 
communication or action, indicating intent to apply for one or 
more benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, or some person acting as next 
friend of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

Under the provisions of 38 C.F.R. § 3.157, if a formal claim for 
compensation has previously been allowed, or a formal claim for 
compensation disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of examination 
or hospitalization can be accepted as an informal claim for 
benefits. Acceptance of a report of examination or treatment as a 
claim for increase is subject to the payment of retroactive 
benefits from the date of a report or for a period of one year 
prior to the date of receipt of the report.  38 C.F.R. § 
3.157(a), (b).

As to reports prepared by VA or the uniformed services, the date 
of receipt of such a claim is deemed to be the date of outpatient 
or hospital examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).

For reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the hospital 
is accepted as the date of receipt of claim if VA maintenance was 
authorized prior to admission.  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 3.157(b).

In this case, the evidence shows that, on June 13, 2007, the RO 
received the Veteran's completed VA Form 21-526, formal claim, 
seeking service connection for tinnitus and for hearing loss.  On 
this form, under Item 2a, the Veteran indicated that he had filed 
a claim with VA before and under Item 2b, that it was an 
insurance claim, not a compensation or pension claim.

After examining the Veteran and diagnosing him with tinnitus and 
bilateral hearing loss meeting the requirements of 38 C.F.R. 
§ 3.385, an August 2007 VA examiner opined that these 
disabilities are as least as likely as not caused by or a result 
of noise exposure as a naval aviator.

In a September 2007 rating decision, the RO granted service 
connection for bilateral hearing loss and for tinnitus and 
assigned initial 30 percent and 10 percent disability ratings, 
respectively, effective June 13, 2007, the date of receipt of the 
Veteran's formal claim.  

Based on 38 U.S.C.A. § 5110(a), therefore, the RO granted the 
earliest effective date for a grant of service connection for 
bilateral hearing loss and for tinnitus that the law allows.  38 
C.F.R. § 3.400.

However, during his testimony and in various statements, the 
Veteran and his counsel at the time of the hearing asserted that 
the Veteran had hearing loss beginning in the 1950s and paid for 
his own medical care and hearing aids; that the Veteran went to 
the VA office at the Coatesville VA Medical Center (VAMC) and 
applied for disability benefits in 1991; and that he later 
received a letter in the mail, while he was married to his 
current spouse, denying him benefits.  Having no reason to 
believe that the case was wrongly decided, he went on with his 
life and did not appeal that decision.  After having spoken with 
other colleagues and veterans, who had successfully petitioned 
for disability benefits with the same type of hearing problems 
that he had, the Veteran reapplied for disability benefits on 
June 13, 2001.  They believe that the effective date should go 
back 1991, when he was incorrectly denied benefits.  

In support, they point to the sworn affidavit of the Veteran, who 
has been a physician for the better part of 50 years, that he 
went to the VA office in Coatesville and specifically applied for 
medical and disability benefits in 1991; his wife's affidavit 
that, in 1991, after they were married, that she and the Veteran 
discussed his disability situation and agreed that he should 
apply for benefits, which were denied in 1991; and that as soon 
as the Veteran received the April 2008 statement of the case 
(SOC) he perfected his appeal asking that the benefits be awarded 
back to 1991.  In May 2008, the Veteran went to the same office 
at the VAMC and spoke to P. H., who confirmed on the computer 
that he had been to the VAMC in 1991.  When he went back the 
following day, P. R. was not there but M. A. L. was; however, she 
was not able to find any evidence on the computer that a claim 
was made in 1991.  Ever since, no one else has been able to 
corroborate the earlier claim.  

Towards the end of the hearing, the Veteran indicated that after 
filling out the paperwork in 1991, he was notified by VA that he 
did not qualify because he was a physician and could afford his 
own care and that he was put on hold, into a specific 
classification.  It appears that the Veteran has mistaken a 
denial by the VAMC for eligibility for enrollment in the VA 
healthcare system under the provisions of 38 U.S.C.A. § 17.36, as 
a denial of a claim for disability benefits, and that he was most 
likely placed in Priority Category 8 because of his income and 
the fact that he was not service-connected for any disability.  
Thus, it is understandable that J. R. was able to confirm a claim 
for healthcare benefits, not disability benefits, was filed by 
the Veteran in 1991 by querying the computer.  [Parenthetically, 
the Board notes that, on the June 2007 VA Form 21-526, the 
Veteran denied having ever filed a claim for compensation with 
VA].

Even if the Veteran did indeed file a claim for disability 
benefits at the VAMC in Coatesville in 1991, the Veteran 
acknowledges that he received a written notice that the claim was 
denied and that did not file a timely notice of disagreement.  
Therefore, after one year, the decision that denied service 
connection is 1991 became final and is not subject to review 
based on the same facts extant at that time.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  The 
Veteran has not challenged that decision on the basis of clear 
and unmistakable error.  

As noted earlier, once service connection has been denied, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157.  For example, the date of 
outpatient or hospital examination or date of admission to a VA 
hospital will be accepted as the date of receipt of such a claim.  
38 C.F.R. § 3.157(b)(1).  Similarly, under the provisions of 38 
C.F.R. § 3.157(b)(2), (3), an informal claim will be initiated 
upon receipt of evidence from a private physician or layman or 
from state and other institutions, including the Social Security 
Administration.  See Servello v. Derwinski, 3 Vet. App. 196, 200 
(1992) (holding that a VA examination report constituted an 
informal claim for a TDIU).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims-formal and informal-for benefits and is required to 
identify and act on informal claims for benefits.  Id. at 198.

Here, the Veteran admits that he received no treatment from the 
VA between 1991 and the date that his formal claim was received 
on June 13, 2007.  Therefore, there are no VA medical records 
that could be accepted as an informal claim to reopen under the 
provisions of 38 C.F.R. § 3.157(b)(1), so as to warrant the 
assignment of an earlier effective date.  The Veteran 
acknowledges that he did not apply "again" until June 13, 2007, 
or submit any non-VA treatment records that could be construed as 
an informal claim to reopen under the provisions of 38 C.F.R. 
§ 3.157(b)(2) and (3), prior to that date.  Therefore, assuming 
that the Veteran had actually filed a disability claim in 1991, 
which was denied, the earliest date of receipt of the reopened 
claim would still be June 13, 2007.

The Board acknowledges that it may not have been clear to the 
Veteran that the 1991 denial was for eligibility for enrollment 
in the VA healthcare system, not for disability benefits.  
However, his lack of awareness does not provide a legal basis for 
entitlement.  While it is unfortunate that the Veteran may not 
have been clear about eligibility for VA disability benefits, the 
Court, citing to an opinion from the United States Supreme Court, 
has held that everyone dealing with the Government is charged 
with knowledge of Federal statute and agency regulations.  Morris 
v. Derwinski, 1 Vet. App. 260 (1991).  

The Board emphasizes that the applicable law and regulations 
clearly make it the Veteran's responsibility to initiate a claim 
for service connection with VA if he seeks that benefit and there 
is no medical evidence of record showing that he has ever been 
found incompetent.  While VA does have a duty to assist a 
claimant in developing facts pertinent to a claim, it is the 
claimant who must bear the responsibility for coming forth with 
the submission of a claim for benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  The governing legal authority makes clear that, 
under these circumstances, the effective date can be no earlier 
than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§§ 3.155, 3.400(b)(2)(i).

The Veteran contended that the provisions of 38 C.F.R. § 3.400 
(h) should be applied in this case.  This regulation provides 
that in a case where a decision became final by failure to timely 
initiate and perfect an appeal and reconsideration is initiated 
solely by VA initiative, an effective date may be assigned on the 
date of a favorable decision by the Board or Central Office.  In 
this case, an effective date assigned under these regulations 
would be the effective date of this decision and not a date at 
the time of the claim in 1991. 

The Board concludes that the Veteran and spouses statements and 
contention are credible and well-reasoned, passionate arguments.  
However, the pertinent legal authority governing effective dates 
is clear and specific, and the Board is bound by such authority.  
While the Board is sympathetic to the Veteran's claim, the Board 
does not have authority to grant benefits on an equitable basis.  
Moreover, the Board is without authority to grant benefits simply 
because it might perceive the result to be equitable.  See 38 
U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no matter 
how compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  
The authority to award equitable relief is committed to the 
discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) 
(West 2002), and the Board is without jurisdiction to consider 
that which is solely committed to the Secretary's discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, 
while the Board is sympathetic to the Veteran's claim, it is 
bound by the law, and this decision is dictated by the relevant 
statutes and regulations.

As, on these facts, no effective date for the grant of service 
connection for bilateral hearing loss and for tinnitus earlier 
than June 13, 2007 is assignable, the Veteran's claim for an 
earlier effective date must be denied.  Where, as here, the law 
and not the evidence is dispositive, the matter on appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 






ORDER

Entitlement to an effective date earlier than June 13, 2007 for 
the grant of service connection for bilateral hearing loss and 
for tinnitus is denied.



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


